Citation Nr: 0328253	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  00-20 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from December 1943 to 
November 1945, with unspecified reserve service through 
February 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that determination, the RO 
denied the claim of entitlement to service connection for 
degenerative disc disease, L5-L5.  The veteran has claimed 
service connection is warranted for residuals of an injury to 
his back in service and for degenerative disc disease, L5-L5.  
The issue is styled on the front page of this decision in 
such a way to encompass both claims related to his low back.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  
Such assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other Federal 
agencies) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

In conducting this development, VA must ensure its action 
accords with Paralyzed Veterans of America v. Secretary of 
Veterans Affairs , No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), wherein the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal 
Circuit's holding is similar to the one it reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

The case is REMANDED for the following development:

1.  After securing any necessary 
authorization, contact G. Ragan, M.D., at 
the address listed on his June 1998 
statement, and ask for copies of all 
treatment records concerning the 
appellant since about 1981 (Dr. Ragan 
noted in his statement that he treated 
the appellant for the previous 17 years).  
Associate all documents obtained with the 
claims file.  

2.  Ask the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, for 
copies of the medical records referring 
to treatment of the appellant's alleged 
back injury or complaints of back pain 
prepared at the U.S. Naval Hospital in 
Honolulu, Hawaii, in 1943, and at the 
Sick Bay at Naval Station, Philadelphia, 
Pennsylvania, in 1944.  Associate all 
documents obtained with the claims file.  
If the search for these records is 
unsuccessful, ask NPRC to state that in a 
document to be associated with the claims 
file.  

3.  Upon completion of these actions, 
review the claims file and ensure all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102 and 5103 (West 
2002) and any other applicable legal 
precedent.  Additionally, ensure all VCAA 
assistance obligations (including medical 
examinations or opinions necessary to 
substantiate the claim) are satisfied in 
accordance with 38 U.S.C.A. § 5103A (West 
2002), and any other applicable legal 
precedent.  

4.  Review the record and ensure that all 
the above actions are completed.  When 
the record is complete, readjudicate the 
claim of service connection for residuals 
of a low back injury.  If the benefit 
sought is not granted, furnish to the 
appellant and his representative copies 
of a supplemental statement of the case 
and give the requisite period of time for 
reply.  Thereafter, return the claim to 
the Board for further review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




